
	
		II
		110th CONGRESS
		1st Session
		S. 2429
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2007
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Oil Pollution Act of 1990 to equalize the
		  limit on the liability for oil tankers and cargo vessels and to provide for the
		  investment of amounts in the Damage Assessment Restoration Revolving
		  Fund.
	
	
		1.Limit on liability for
			 certain vesselsSection
			 1004(a)(1) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(a)(1)) is amended
			 in the matter preceding subparagraph (A), by inserting or a cargo
			 vessel after tank vessel.
		2.Investment of
			 amounts in Damage Assessment Restoration Revolving Fund
			(a)InvestmentAmounts
			 deposited into the Damage Assessment and Restoration Revolving Fund of the
			 National Oceanic and Atmospheric Administration referred to in title I of
			 Public Law 101–515 under the heading National Oceanic and Atmospheric
			 Administration (33 U.S.C. 2706 note) shall be invested
			 by the Secretary of the Treasury in interest bearing obligations of the United
			 States to the extent the amounts are not required to meet current
			 withdrawals.
			(b)InterestInterest
			 earned on any investment under subsection (a) shall—
				(1)be deposited into
			 the Damage Assessment Restoration Revolving Fund; and
				(2)remain available
			 until expended.
				
